Exhibit 10.4
 
 
[header.jpg]
 
PartnerRe Ltd.
Executive Performance Share Unit Award Agreement


<Name>
<Date>


This Performance Share Unit Award Agreement (the “Award Agreement”) commences
and is made effective as of <Date>, by and between PartnerRe Ltd. (the
“Company”), and <Name> (the “Participant”), an employee of the PartnerRe Group
(which is defined to include PartnerRe Ltd. and its subsidiaries).


WHEREAS, the Company desires to afford the Participant the opportunity to own
common shares, $1.00 par value, of the Company (“Shares”) pursuant to the
PartnerRe Ltd. Amended and Restated Employee Equity Plan (the “Plan”); and


WHEREAS, the Company wishes to provide a means through which the PartnerRe Group
may attract able persons to enter and remain in employment or other service with
the Company and motivate and reward key employees and other persons, including
the Participant, to contribute significantly to the success of the Company,
thereby furthering the best interests of the Company and its shareholders;


NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:


1.       Definitions; Conflicts.  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Plan, terms and
provisions of which are incorporated herein by reference.  In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
terms and provisions of this Award Agreement or a prospectus, the terms and
provisions of the Plan shall govern and control. In the event of a conflict or
inconsistency between the terms and provisions of this Award Agreement and a
prospectus, the terms and provisions of this Award Agreement shall govern and
control.


2.       Purpose of Award Agreement.  The purpose of this Award Agreement is to
grant Performance Share Units (“PSUs”) to the Participant.  Each PSU represents
the right to future delivery of one Share, subject to the terms of the Plan.
This Award Agreement is entered into pursuant to the terms of the Plan, and, by
receipt of this Award Agreement, the Participant acknowledges receipt of a copy
of the Plan and further agrees to be bound thereby and by the actions of the
Committee pursuant to the Plan.


3.       Grant of PSUs.  The Participant is granted an award of PSUs in the
amount and on the date (the “Grant Date”) as specified in the Notice of
PSU.  Target PSUs set forth in the Notice of PSU are used solely to indicate the
number of PSUs awarded to the Participant
 
 
 

--------------------------------------------------------------------------------

 
 
on the Grant date that will serve to determine the actual number of PSUs earned
in accordance with the Notice of PSU and do not create any separate rights or
entitlements.


4.       Vesting.  Subject to the terms and conditions contained herein, PSUs
granted pursuant to this Award Agreement will vest on the vesting date set forth
in the Notice of PSU (the “Vesting Date”).  The number of PSUs earned on the
Vesting Date will be determined in accordance with the Notice of PSU and any
earned PSUs will settle in Shares.  All of the Shares underlying any earned PSUs
will be delivered to the Participant as soon as administratively practicable
after the Vesting Date (such date of delivery, the “Settlement Date”).1


5.       Dividend Equivalents. If a dividend is paid on Shares prior to the
Settlement Date, each earned PSU will provide the Participant with the right to
receive an amount equal to the amount of the dividend that the Participant would
have received had the Share underlying such PSU been held by the Participant as
of the record date for which such dividend is paid. Such amount will accrue at
the same time and at the rate as actual dividends paid on Shares and will be
paid in cash at the time when Shares underlying any earned PSUs are delivered to
the Participant.


6.       Termination.  In the event that the Participant ceases to be an
employee of PartnerRe Group prior to the Vesting Date, the following conditions
shall apply:


(a)               Death or Disability. If the Participant ceases to be an
employee of the PartnerRe Group as a result of the Participant’s death or
Disability, all unvested PSUs will become immediately vested upon the date of
termination and the number of earned PSUs will be the Target PSUs set forth in
the Notice of PSU.  All of the Shares underlying any earned PSUs will be
delivered to the Participant (or, as applicable, the Participant’s estate) as
soon as administratively practicable after the date of vesting.


(b)               Involuntary (without Cause) or Voluntary (with Good Reason)
Termination.  In the event the Participant’s employment with the PartnerRe Group
is terminated by the Company (without Cause) or by the Participant (with Good
Reason), a pro rata portion of any unvested PSUs will become immediately vested
upon the date of termination (based on the number of days elapsed from the Grant
Date through the date of termination) and the number of earned PSUs will be such
pro rata portion of the Target PSUs set forth in the Notice of PSU.  All of the
Shares underlying any earned PSUs will be delivered to the Participant (or, as
applicable, the Participant’s estate) as soon as administratively practicable
after the date of vesting.


(c)               Involuntary (with Cause) or Voluntary (without Good Reason)
Termination. In the event the Participant’s employment with the PartnerRe Group
is terminated by the Company (with Cause) or by the Participant (without Good
Reason), all unvested PSUs will be forfeited on the date of such termination.


(d)               Retirement. If the Participant ceases to be an employee of the
PartnerRe Group as a result of the Participant’s retirement, all unvested PSUs
will continue to earn in accordance with their original vesting schedule and be
subject to the satisfaction of the applicable performance metrics, subject to
the provisions below:
 

--------------------------------------------------------------------------------

1 In no event will the Settlement Date be later than March 15th of the year
following the year in which the Vesting Date occurs.
 
 
2

--------------------------------------------------------------------------------

 


(i)     Post-termination Covenants. Continuation of vesting following retirement
is contingent upon the Participant’s compliance with certain limitations on the
Participant’s business activity, including the following: (i) the Participant
may not engage in business activities in the reinsurance industry, act on behalf
of any entity, company or business that operates in the reinsurance industry, or
otherwise compete with the PartnerRe Group in the locations where the PartnerRe
Group operates, (ii) the Participant may not solicit employees or customers of
PartnerRe on behalf of any entity, company or business that operates in the
reinsurance business or otherwise competes with the PartnerRe Group in the
locations where the PartnerRe Group operates, and (iii) the Participant may not
disclose confidential or non-public information regarding the business of the
PartnerRe Group (unless legally required to do so, and in such case only upon
giving prior notice to the Company), in each of (i), (ii) and (iii) above, until
the Vesting Date.


(ii)               Definition of Retirement. For purposes of this Award
Agreement, “retirement” means a voluntary termination when the Participant’s age
and years of service qualify him/her for retirement benefits under the
retirement plan or policy in place in the Participant’s country of employment at
the time the Participant gives the Notice of Termination for such voluntary
termination.


(e)               Conflict with Contract of Employment. In the event that any of
the terms of the Participant’s contract of employment conflict with the
provisions of this Section 7, the contract of employment shall prevail.  For the
avoidance of doubt, this Award shall follow the treatment of Options upon
termination as set out in such contract of employment, if such contract of
employment does not specify treatment of PSUs.


7.       Entire Agreement.  With the exception of any contract of employment
applicable to the Participant with respect Section 6, the Plan and this Award
Agreement (including the Notice of PSU attached hereto) constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.  Any modification of this
Award Agreement must be in writing signed by the Company.  Decisions of the
Committee with respect to the administration and interpretation of the Plan and
this Award Agreement will be final, conclusive and binding on all persons.


8.       No Additional Rights or Entitlements.  The Participant hereby
acknowledges and agrees that neither this Award nor the Plan shall be construed
as giving the Participant any right to be retained in the employ of, or to
continue to provide services to, the PartnerRe Group, and that the PartnerRe
Group may at any time dismiss the Participant, free from any liability, or any
claim under the Plan or this Award Agreement, unless otherwise expressly
provided in the Plan or in this Award Agreement or in any other agreement
binding the parties.  The receipt of this Award under the Plan is not intended
to confer any rights on the Participant except as set forth in this Award
Agreement. The Participant further acknowledges and agrees that no payment under
the Plan or this Award Agreement shall be taken into account in determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the PartnerRe Group except as may otherwise be specifically
provided.
 
 
3

--------------------------------------------------------------------------------

 


9.       Change in Control.  Upon a Change in Control prior to the Vesting Date,
all PSUs will be subject to Section 12 of the Plan or the Change in Control
Policy (whichever is applicable).


10.      Retention of Awards.  The Participant acknowledges that it is the
intention of the Company that the Participant retains at least a portion of the
Shares acquired pursuant to this Award and agrees to comply with any Share
retention requirements that the Company may impose in connection with this
Award.


11.      Notices. All notices, requests and other communications under this
Award Agreement shall be (i) if in writing, delivered in person (by courier or
otherwise), mailed by certified or registered mail, or (ii) by email
transmission, in each case return receipt requested, as follows:


if to the Company, to:


PartnerRe Ltd.
90 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: Philip Martin
Email: philip.martin@partnerre.com


if to the Participant, to the address that the Participant most recently
provided to the Company,


or to such other address or email as such party may hereafter specify for the
purpose by notice to the other parties hereto.  All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt.  Otherwise, any such notice, request or communication shall be
deemed received on the next succeeding business day in the place of receipt.


12.      No Assignment or Transfer.  The Participant’s rights and interest under
the Plan or under this Award Agreement, including amounts payable, may not be
sold, assigned, donated, or transferred or otherwise disposed of, mortgaged,
pledged or encumbered except, in the event of the Participant’s death, to a
designated Beneficiary to the extent permitted by the Committee, or in the
absence of such designation, by will or the laws of descent and distribution.


13.      Successors and Assigns; No Third Party Beneficiaries. This Award
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Award Agreement, expressed or implied, is
intended to confer on anyone other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.
 
 
4

--------------------------------------------------------------------------------

 


14.       Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


15.       Governing Law.  This Award Agreement shall be governed by and
construed in accordance with the laws of Bermuda, without reference to the
principles of conflicts of law thereof.


16.       Headings.  Headings are for the convenience of the parties and are not
deemed to be part of this Award Agreement.

 
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date and year first written above.



 
PARTNERRE  LTD.
                         
By:
/s/ Philip Martin
           
Name:
Philip Martin
   
Title:
Director of Group
     
Compensation & Benefits





 
5

--------------------------------------------------------------------------------

 
[header.jpg]



Notice of Performance Share Units

 
<Participant Name>
 
 

--------------------------------------------------------------------------------

 
Effective <Grant Date> you have been granted a target award of <Quantity
Granted> Performance Share Units (PSUs).  The actual number of PSUs earned shall
be determined on the Vesting Date indicated below, at which time you will
receive common shares of PartnerRe Ltd. (the Company) for each earned PSU as
soon as administratively practicable after the Vesting Date.
 
Determination of earned PSUs depends on achieving target performance results,
which is based on the average annual three-year prospective growth in (Tangible
Book Value per Share (TBVPS) + nonlife reserve discount + life unrecognized
value) + declared dividends.  Target performance of 100% will result in earning
the Target PSUs.
 

Target PSUs   Vesting Date   Earned PSUs <Quantity Granted>   100% vests three
year from <Grant Date>   Contingent on achieving target performance as set forth
below:

  
Three-year Growth Metric
(above risk-free return)
 
Earned PSUs*
200 bps
50% of Target PSUs (min)
700 bps
100% of Target PSUs
1,200 bps
150% of Target PSUs (max)



*Payout will be interpolated on a straight-line basis between the levels.


For further information, please go on Relink under the Employee Services / HR
Services / Equity Plans section.

--------------------------------------------------------------------------------

By your on-line acceptance and the Company's signature below, you and the
Company agree that these PSUs are granted under and are governed by the terms
and conditions of the Company's Employee Equity Plan and the Performance Share
Unit Award Agreement.

--------------------------------------------------------------------------------

 


/s/ Philip Martin

--------------------------------------------------------------------------------

PartnerRe Ltd.
 
 
6

--------------------------------------------------------------------------------

 